                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION


UNITED STATES OF AMERICA

v.                                                              CASE NO. 8:07-cr-368-T-26

MELVIN OMAR VELEZ-SANTOS
                                            /


                                          ORDER

       Defendant, through counsel, has filed a Motion to Correct Sentence based on

Federal Rule of Criminal Procedure 52(b). After due and careful consideration of the

procedural history of this case, the Court concludes that the motion is due to be denied

without the need for a response from the Government.1

       Defendant claims that the Court erroneously calculated his advisory sentencing

guideline range by adding 10 levels for 200 or more firearms when in fact the number of

firearms was less than 200. Defendant contends he should have only been assessed an 8-

level enhancement thus reducing his advisory guideline range from 235-293 months to

188-235 months. As a consequence of this error, Defendant argues he is entitled to be

resentenced.




       1
           Because I sentenced Defendant, United States District Judge Mary Scriven transferred
the case to me for resolution of the motion.
       Defendant’s counsel relies on the very recent Supreme Court case of Rosales-

Mireles v. United States, 138 S. Ct. 1897 (2018) in support of his argument that

Defendant is required to be resentenced. Defendant’s counsel’s reliance on Rosales-

Mireles is misplaced. In that case, the Supreme Court instructed the federal circuit courts

of appeals that when a miscalculation under the United States Sentencing Guidelines has

been determined to be plain error affecting a defendant’s substantial rights, then those

courts have the discretion in a direct appeal to utilize the plain error standard of Rule

52(b) to vacate a defendant’s sentence. Id., 138 S. Ct. at 1903. Additionally, there is

nothing in the text of the opinion reflecting the Supreme Court’s intention that its holding

should be made retroactive to a defendant seeking collateral review of a sentence based

on a sentencing guideline miscalculation.

       In this case, the record indisputably reflects that Defendant sought direct appellate

review of his sentence,2 later dismissing that appeal,3 and also unsuccessfully sought

collateral review of his sentence pursuant to 28 U.S.C. § 2255.4 Furthermore, because

Defendant is in reality collaterally attacking his sentence through this motion, the

exclusive procedural mechanism to do so is a motion to vacate under § 2255. See

Antonelli v. Warden, U.S.P. Atlanta, 542 F. 3d 1348, 1351 n.1 (11th Cir. 2008) (noting



       2
           See docket 307.
       3
           See docket 364.
       4
           See case number 8:11-cv-449, dockets 1, 24, and 42.

                                              -2-
that “[i]t is also clear that a § 2255 motion is the exclusive remedy for a federal prisoner

to collaterally attack his conviction and sentence, except in the rare cases where it is

inadequate to do so.”). Consequently, Defendant’s motion is more properly construed as

a motion seeking relief under § 2255. As so construed, it is due to be denied because it is

a successive motion to vacate filed without first obtaining the approval of the Eleventh

Circuit Court of Appeals, thus depriving this Court of subject matter jurisdiction to rule

on the merits of the motion. See Farris v. United States, 333 F. 3d 1211, 1216 (11th Cir.

2003).

         ACCORDINGLY, for the reasons expressed, it is ORDERED AND

ADJUDGED that Defendant’s Motion to Correct Sentence (Dkt. 413) is denied.

         DONE AND ORDERED at Tampa, Florida, on November 1, 2018.



                                      s/Richard A. Lazzara
                                    RICHARD A. LAZZARA
                                    UNITED STATES DISTRICT JUDGE


COPIES FURNISHED TO:
Counsel of Record




                                             -3-
